department of the treasury internal_revenue_service washington d c date number release date cc dom it a tl-n-7237-99 uil memorandum for district_counsel new england district cc ner ned bos attn from heather c maloy acting assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the andover service_center regarding the issuance of employer identification numbers eins issue sec_1 whether it is proper for a state for information reporting requirements under the internal_revenue_code code to request an ein from an individual who purports to act as a fiduciary of an estate when state engaged in a trade_or_business pays income to such individual in an amount of dollar_figure or more in a calendar_year whether the internal_revenue_service service should issue an ein to an individual when such individual requests the ein for the estate of a decedent but informs the service that he or she is not the fiduciary of the estate conclusion it is proper for a state for information reporting purposes to request an ein from an individual who purports to be act as a fiduciary of an estate when state engaged in a trade_or_business pays income to such individual in an amount of dollar_figure or more in a calendar_year the service should not issue an ein to an individual who requests an ein for the estate of a decedent when the individual informs the service that he or she is not the fiduciary of the decedent’s estate facts in accordance with of property deemed to be abandoned under over to the treasurer of the general laws chapter section the holder law must turn the property treasurer pays interest on funds that have been surrendered to it as abandoned property when such funds are distributed to a successful claimant the executor or administrator of an estate who files a claim with the treasurer for the abandoned property of a decedent is required by the treasurer to provide the original or attested copy of appointment as executor rix or administrator rix the treasurer also requests the ein of the decedent’s estate when the treasurer distributes abandoned property with interest of dollar_figure or more in a calendar_year to a successful claimant a number of individuals who have recently filed claims for the abandoned property of a decedent with the treasurer have requested andover service_center to issue them an ein for the estate of the decedent these individuals have informed andover service_center that the treasurer requires them to have an ein for the estate of the decedent in order to claim the decedent’s abandoned property only one of twenty-five individuals who requested an ein for the estate of a decedent had been appointed the fiduciary of the estate of the deceased individual discussion whether it is proper for a state for information reporting requirements under the internal_revenue_code code to request an ein from an individual who purports to act as a fiduciary of an estate when state engaged in a trade_or_business pays income to such individual in an amount of dollar_figure or more in a calendar_year sec_6041 of the code and the treasury regulations promulgated thereunder require every person engaged in a trade_or_business including a state that makes payment of dollar_figure or more of fixed or determinable income in the course of such trade_or_business to another person during a calendar_year to file an information_return form_1099 with the service the information_return must set forth the amount of such income and the name and address of the payee sec_6109 provides that any person required to make a return statement or other document with respect to another person shall request from such other person and shall include on such return statement or other document such identifying number as may be prescribed for securing such person’s proper identification sec_6109 provides that when required by regulations prescribed by the secretary any person with respect to whom a return statement or other document is required under the authority of the code to be made by another person or whose identifying number is required to be shown on a return of another person shall furnish to such other person such identifying number as may be prescribed for securing such person’s identification sec_301_6109-1 of the regulations on procedure and administration provides that any person other than an individual such as corporations partnerships nonprofit associations trusts estates and similar nonindividual persons that is required to furnish a taxpayer identifying number must use an ein based on sec_6041 sec_6109 and the regulations thereunder the treasurer must file a form_1099 when in the course of its trade_or_business it pays another person dollar_figure or more of income during the calendar_year the form_1099 must reflect the payee’s taxpayer_identification_number if the payee receives the funds in his or her capacity as a fiduciary of a decedent’s estate the identifying number is the estate’s ein accordingly when the treasurer pays the fiduciary dollar_figure or more of income during the calendar_year the treasurer must include the estate’s ein on form_1099 in view of the foregoing the treasurer is properly requesting eins from the fiduciaries whether the internal_revenue_service service should issue an ein to an individual when such individual requests the ein for the estate of a decedent but informs the service that he or she is not the fiduciary of the estate as stated above the fiduciary of a decedent’s estate is required to furnish the treasurer with the estate’s ein when the fiduciary receives dollar_figure or more of income from the treasurer during the calendar_year the andover service_center has informed us that a number of individuals have requested eins as the fiduciary of a decedent’s estate because they are claiming abandoned property under fiduciaries of these estates law most of these individuals are not the sec_301_6109-1 provides that any person required to furnish an ein must apply for one on form ss-4 the form must be prepared and filed in accordance with the accompanying instructions and relevant regulations and must set forth fully and clearly the requested data form ss-4 indicates that in the case of an estate it is the fiduciary who must execute the form on behalf of the estate in revrul_64_99 1964_1_cb_482 the service ruled that if a return or other document including information returns was required to be filed for an estate the fiduciary must obtain and furnish an identifying number to be included in that return or other document the identifying number to be used by the estate is an ein sec_301_6903-1 defines the term fiduciary as a guardian trustee executor administrator receiver conservator or any person acting in a fiduciary capacity for any person according to the facts you have provided the individuals requesting eins from andover service_center are not the fiduciaries of the decedents’ estates treasury regulation d i revrul_64_99 and form ss-4 indicate that in the case of an estate an ein is issued only to the fiduciary of an estate because these individuals are not the fiduciaries of these estates the service should not issue eins to them in the event that the individuals subsequently provide satisfactory evidence that they are fiduciaries of the decedents’ estates the service may issue eins to them satisfactory evidence of a fiduciary relationship includes an appointment as the executor or administrator of a decedent’s estate by the probate_court sec_301_6903-1 if you have any further questions regarding this matter please contact elizabeth kaye at heather c maloy by ________________________ pamela w fuller assistant to the branch chief branch
